[PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                         FOR THE ELEVENTH CIRCUIT
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                           ________________________                11/05/99
                                                                THOMAS K. KAHN
                                  No. 98-9079                       CLERK
                           ________________________
                       D. C. Docket No. 1:96-cv-3052-WCO

ESTATE OF MARTIN LUTHER KING, JR., INC.,

                                                                  Plaintiff-Appellant,
      versus

CBS, INC.,

                                                                 Defendant-Appellee.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________
                               (November 5, 1999)

Before ANDERSON, Chief Judge, RONEY, Senior Circuit Judge, and COOK*,
Senior District Judge.

ANDERSON, Chief Judge:

_________________

* Honorable Julian Abele Cook, Jr., Senior U.S. District Judge for the Eastern District
of Michigan, sitting by designation.
      The Estate of Martin Luther King, Jr., Inc. brought this copyright infringement

action against CBS, Inc. after CBS produced a video documentary that used, without

authorization, portions of civil rights leader Dr. Martin Luther King’s famous “I Have

a Dream” speech at the March on Washington on August 28, 1963. The district court

granted summary judgment to CBS on the ground that Dr. King had engaged in a

general publication of the speech, placing it into the public domain. Estate of Martin

Luther King, Jr., Inc. v. CBS, Inc., 13 F. Supp. 2d 1347 (N.D. Ga. 1998). We now

reverse.**



                                     I. FACTS

      The facts underlying this case form part of our national heritage and are

well-known to many Americans. On the afternoon of August 28, 1963, the

Southern Christian Leadership Conference (“SCLC”) held the March on

Washington (“March”) to promote the growing civil rights movement. The events

of the day were seen and heard by some 200,000 people gathered at the March, and

were broadcast live via radio and television to a nationwide audience of millions of


      **
             Chief Judge Anderson and Judge Cook comprise the majority holding
that there has been no publication of the speech that destroyed Dr. King’s common
law copyright protection. Chief Judge Anderson’s reasoning is set out in this opinion;
Judge Cook’s related but somewhat different reasoning is set out in his separate
opinion.
                                          2
viewers. The highlight of the March was a rousing speech that Dr. Martin Luther

King, Jr., the SCLC’s founder and president, gave in front of the Lincoln Memorial

(“Speech”). The Speech contained the famous utterance, “I have a dream . . .,”

which became symbolic of the civil rights movement. The SCLC had sought out

wide press coverage of the March and the Speech, and these efforts were

successful; the Speech was reported in daily newspapers across the country, was

broadcast live on radio and television, and was extensively covered on television

and radio subsequent to the live broadcast.

      On September 30, 1963, approximately one month after the delivery of the

Speech, Dr. King took steps to secure federal copyright protection for the Speech

under the Copyright Act of 1909, and a certificate of registration of his claim to

copyright was issued by the Copyright Office on October 2, 1963. Almost

immediately thereafter, Dr. King filed suit in the Southern District of New York to

enjoin the unauthorized sale of recordings of the Speech and won a preliminary

injunction on December 13, 1963. King v. Mister Maestro, Inc., 224 F. Supp. 101

(S.D.N.Y. 1963).

      For the next twenty years, Dr. King and the Estate enjoyed copyright

protection in the Speech and licensed it for a variety of uses, and renewed the

copyright when necessary. In 1994, CBS entered into a contract with the Arts &


                                          3
Entertainment Network to produce a historical documentary series entitled “The

20th Century with Mike Wallace.” One segment was devoted to “Martin Luther

King, Jr. and The March on Washington.” That episode contained material filmed

by CBS during the March and extensive footage of the Speech (amounting to about

60% of its total content). CBS, however, did not seek the Estate’s permission to

use the Speech in this manner and refused to pay royalties to the Estate. The

instant litigation ensued.

      On summary judgment, the district court framed the issue as “whether the

public delivery of Dr. King’s speech . . . constituted a general publication of the

speech so as to place it in the public domain.” 13 F. Supp. 2d at 1351. After

discussing the relevant case law, the district court held that Dr. King’s

“performance coupled with such wide and unlimited reproduction and

dissemination as occurred concomitant to Dr. King’s speech during the March on

Washington can be seen only as a general publication which thrust the speech into




                                          4
the public domain.” Id. at 1354.1 Thus, the district court granted CBS’s motion for

summary judgment. The Estate now appeals to this Court.



                                 II. DISCUSSION

      We review the district court’s grant of summary judgment de novo, with all

facts and reasonable inferences therefrom reviewed in the light most favorable to

the nonmoving party. Hale v. Tallapoosa County, 50 F.3d 1579, 1581 (11th Cir.

1995). Summary judgment was due to be granted only if the forecast of evidence

before the district court showed that there was no genuine issue as to any material

fact and that the moving party, i.e., CBS, was entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(c).

      Because of the dates of the critical events, the determinative issues in this

case are properly analyzed under the Copyright Act of 1909 (“1909 Act”), rather

than the Copyright Act of 1976 (“1976 Act”) that is currently in effect. See Brown


      1
             The district court noted that there potentially was some additional
evidence of general publication. First, the SCLC published a newsletter of wide
circulation containing the full text of the Speech. Second, an advance text of the
Speech may have been freely available to the public in a press tent at the March.
However, the district court disregarded both of these items of evidence because the
procedural posture of the case was one of summary judgment, and “material facts
[were] in dispute as to whether the use of Dr. King’s speech in the newsletter was
authorized and also as to the actual availability of the advance text.” 13 F. Supp. 2d
at 1353 n.5.
                                          5
v. Tabb, 714 F.2d 1083, 1091 (11th Cir. 1983) (“[T]he determination whether a

work entered the public domain prior to the effective date of the 1976 Act must be

made according the copyright law as it existed before that date.”). The question is

whether Dr. King’s attempt to obtain statutory copyright protection on September

30, 1963 was effective, or whether it was a nullity because the Speech had already

been forfeited to the public domain via a general publication.2

      Under the regime created by the 1909 Act, an author received state common

law protection automatically at the time of creation of a work. 1 Melville B.

Nimmer & David Nimmer, Nimmer on Copyright § 4.01[B] (1998) [hereinafter

Nimmer]. This state common law protection persisted until the moment of a

general publication.3 Silverman v. CBS Inc., 632 F. Supp. 1344, 1353 (S.D.N.Y.

1986). When a general publication occurred, the author either forfeited his work to

the public domain, see, e.g., White v. Kimmell, 193 F.2d 744 (9th Cir.), cert.

denied, 343 U.S. 957 (1952), or, if he had therebefore complied with federal


      2
            If Dr. King and the Estate had a valid copyright in the Speech under the
1909 Act, that copyright was carried forward under the 1976 Act pursuant to the
provisions of 17 U.S.C. § 304. In 1991, the copyright in the Speech was duly
renewed.
      3
             We stress that in this area of the law the word “publication” is “a legal
word of art, denoting a process much more esoteric than is suggested by the lay
definition of the term.” Melville B. Nimmer, Copyright Publication, 56 Colum. L.
Rev. 185, 185 (1956).
                                          6
statutory requirements, converted his common law copyright into a federal

statutory copyright. See Mister Maestro, 224 F. Supp. at 105 (“The [statutory]

copyright may be obtained before publication of such works but as soon as

publication occurs there must be compliance with the requirements as to published

works.”); see generally 1 Nimmer § 4.01[B].

      In order to soften the hardship of the rule that publication destroys common

law rights, courts developed a distinction between a “general publication” and a

“limited publication.” Brown, 714 F.2d at 1091 (citing American Vitagraph, Inc.

v. Levy, 659 F.2d 1023, 1026-27 (9th Cir. 1981)). Only a general publication

divested a common law copyright. Id. A general publication occurred “when a

work was made available to members of the public at large without regard to their

identity or what they intended to do with the work.” Id. (citing Burke v. National

Broadcasting Co., 598 F.2d 688, 691 (1st Cir.), cert. denied, 444 U.S. 869 (1979)).

Conversely, a non-divesting limited publication was one that communicated the

contents of a work to a select group and for a limited purpose, and without the right

of diffusion, reproduction, distribution or sale. Id. (citing White, 193 F.2d at 746-

47). The issue before us is whether Dr. King’s delivery of the Speech was a

general publication.




                                          7
      Numerous cases stand for the proposition that the performance of a work is

not a general publication. See, e.g., Ferris v. Frohman, 223 U.S. 424, 433, 32 S.

Ct. 263, 265 (1912) (“The public representation of a dramatic composition, not

printed and published, does not deprive the owner of his common-law right . . . .

[T]he public performance of the play is not an abandonment of it to the public

use.”); Nutt v. National Inst. Incorporated for the Improvement of Memory, 31

F.2d 236, 238 (2d Cir. 1929) (“The author of a literary composition, as a lecture,

may profit from public delivery, but that does not constitute the kind of publication

which deprives him of the protection of the copyright statute . . . .”); Mister

Maestro, 224 F. Supp. at 106 ( “The copyright statute itself plainly shows that ‘oral

delivery’ of an address is not a dedication to the public.”); McCarthy & Fischer,

Inc. v. White, 259 F. 364, 364 (S.D.N.Y. 1919) (rejecting infringer’s argument that

“the presentation of the song . . . in vaudeville prior to the date of copyright was a

complete dedication to the public,” because “[i]t is . . . well settled that the public

performance of a dramatic or musical composition is not an abandonment of the

composition to the public”); Columbia Broad. Sys., Inc. v. Documentaries

Unlimited, Inc., 248 N.Y.S.2d 809, 811 (Sup. Ct. 1964) (holding with respect to

news anchor’s famous announcement of the death of President Kennedy that “[t]he

rendering of a performance before the microphone does not constitute an


                                            8
abandonment of ownership or a dedication of it to the public at large”); cf.

American Tobacco Co. v. Werckmeister, 207 U.S. 284, 299, 28 S. Ct. 72, 77

(1907) (no general publication where there is merely “the exhibition of a work of

art at a public exhibition”); Burke, 598 F.2d at 693 (“Publication did not occur

merely because the film was shown to the general public.”); Patterson v. Century

Prods., Inc., 93 F.3d 489, 492-93 (2d Cir. 1937) (no divestive general publication

of motion picture occurred where “the distribution was limited to exhibitions of the

picture without charge, no one was given the right to use the copies sent out for

any purpose whatsoever,” and “[t]he positive films were merely loaned for that

purpose which did not permit copying”), cert. denied, 303 U.S. 655 (1938); see

generally Nimmer § 4.08, at 4-43 (“[T]he oral dissemination or performance of a

literary, dramatic, or musical work does not constitute a publication of that

work.”).

      It appears from the case law that a general publication occurs only in two

situations. First, a general publication occurs if tangible copies of the work are

distributed to the general public in such a manner as allows the public to exercise

dominion and control over the work. See Burke, 598 F.2d at 693 (“The decisive

issue was whether [the author’s] release of the film itself to [a third party] was,

under the circumstances, a general publication.”); Mister Maestro, 224 F. Supp. at


                                           9
107 (“ ‘A sine qua non of publication should be the acquisition by members of the

public of a possessory interest in tangible copies of the work in question.’ ”)

(quoting Nimmer, supra, 56 Colum. L. Rev. at 197); Nimmer, supra, 56 Colum. L.

Rev. at 196 (“[E]ven if a performance were regarded as a copy of the work being

performed, the act of publication would not occur merely by virtue of viewing the

performance since an audience does not thereby gain such dominion over the copy

as to warrant the conclusion that the work has been surrendered to the public.”).

Second, a general publication may occur if the work is exhibited or displayed in

such a manner as to permit unrestricted copying by the general public. See

American Tobacco, 207 U.S. at 300, 28 S. Ct. at 77 (“We do not mean to say that

the public exhibition of a painting or statue, where all might see and freely copy it,

might not amount to [divestive] publication . . . .”); Patterson, 93 F.2d at 492 (“The

test of general publication is whether the exhibition of the work to the public is

under such conditions as to show dedication without reservation of rights or only

the right to view and inspect it without more.”); Letter Edged in Black Press, Inc.

v. Public Bldg. Comm’n of Chicago, 320 F. Supp. 1303, 1311 (N.D. Ill. 1970)

(invoking this exception where “there were no restrictions on copying [of a

publicly displayed sculpture] and no guards preventing copying” and “every

citizen was free to copy the maquette for his own pleasure and camera permits


                                          10
were available to members of the public”). However, the case law indicates that

restrictions on copying may be implied, and that express limitations in that regard

are deemed unnecessary. See American Tobacco, 207 U.S. at 300, 28 S.Ct. at 77

(holding that there is no general publication where artwork is exhibited and “there

are bylaws against copies, or where it is tacitly understood that no copying shall

take place, and the public are admitted . . . on the implied understanding that no

improper advantage will be taken of the privilege” (emphasis added)); Burke, 598

F.2d at 693 (holding that releasing a film to a professor and host of an educational

television program, and authorizing him to copy and broadcast same on public

television was a limited publication because the grant of permission to use the film

contained an implied condition against distributing copies of the film to others or

using it for other purposes); Nutt, 31 F.2d at 238 (lectures were not generally

published when delivered because oral delivery is not publication, and “[e]ven

where the hearers are allowed to make copies of what was said for their personal

use, they cannot later publish for profit that which they had not retained the right to

sell”).

          The case law indicates that distribution to the news media, as opposed to the

general public, for the purpose of enabling the reporting of a contemporary

newsworthy event, is only a limited publication. For example, in Public Affairs


                                            11
Assoc., Inc. v. Rickover, 284 F.2d 262 (D.C. Cir. 1960), vacated on other grounds,

369 U.S. 111, 82 S. Ct. 580 (1962), the court said that general publication occurs

only when there is “a studied effort not only to secure publicity for the contents of

the addresses through the channels of information, but to go beyond customary

sources of press or broadcasting in distributing the addresses to any interested

individual.” Id. at 270 (emphasis added). Although the Rickover court ultimately

held that a general publication had occurred, it contrasted the “limited use of the

addresses by the press for fair comment,” i.e., limited publication, with “the

unlimited distribution to anyone who was interested,” i.e., general publication. Id.

at 271. See also Mister Maestro, 224 F. Supp. at 107 (taking the position that

solicitation of news coverage and distribution to the media amounts to only a

limited publication); cf. Documentaries Unlimited, Inc., 248 N.Y.S.2d at 810-11

(news anchor’s announcement concerning the assassination of President Kennedy

was not generally published by virtue of the broadcast over the radio as

newsworthy material). This rule comports with common sense; it does not force an

author whose message happens to be newsworthy to choose between obtaining

news coverage for his work and preserving his common-law copyright. As the

dissenting judge in the Rickover case remarked (which remark was entirely

consistent with the majority opinion in the case), “[t]here is nothing in the law


                                          12
which would compel this court to deprive the creator of the right to reap financial

benefits from these efforts because, at the time of their creation, they had the added

virtue of being newsworthy events of immediate public concern.” Rickover, 284

F.2d at 273 (Washington, J., dissenting).

      With the above principles in mind, in the summary judgment posture of this

case and on the current state of this record, we are unable to conclude that CBS has

demonstrated beyond any genuine issue of material fact that Dr. King, simply

through his oral delivery of the Speech, engaged in a general publication making

the Speech “available to members of the public at large without regard to their

identity or what they intended to do with the work.” Brown, 714 F.2d at 1091. A

performance, no matter how broad the audience, is not a publication; to hold

otherwise would be to upset a long line of precedent. This conclusion is not altered

by the fact that the Speech was broadcast live to a broad radio and television

audience and was the subject of extensive contemporaneous news coverage. We

follow the above cited case law indicating that release to the news media for

contemporary coverage of a newsworthy event is only a limited publication.4


      4
         We emphasize the summary judgment posture of this case, which necessitates
that we disregard evidence that may be important or even dispositive at trial. In other
words, in this summary judgment posture, we consider only the evidence with respect
to which there is no genuine issue of material fact. This evidence includes only the
fact of the oral delivery of the Speech to a large audience and the fact that the sponsors
                                            13
      Our conclusion finds significant support from Burke v. National

Broadcasting Co., Inc., 598 F.2d 688 (1st Cir.), cert. denied, 444 U.S. 869 (1979).

Burke captured on film a highly unusual and dramatic encounter in which a zebra


of the event including Dr. King sought and successfully obtained live broadcasts on
radio and television and extensive contemporary coverage in the news media. In this
regard, we do not consider at this stage of the litigation two potentially important
pieces of evidence brought to our attention by CBS. First, an advance text of the
Speech was apparently available in a press tent on the day of the speech. According
to an eyewitness affidavit submitted by CBS, members of the public at large – not
merely the press – were permitted access to the press tent and were given copies of the
advance text. However, the Estate has proffered affidavits which contradict the
statements of the CBS witness, and suggest that access was controlled by the SCLC
within reasonable means. Moreover, the Estate argues that much of the content of the
Speech was generated extemporaneously by Dr. King and was not contained in this
advance text -- an argument that we do not consider but that can be explored by the
district court. Finding genuine issues of material fact with respect to the availability
of the advance text to the general public, the district court disregarded CBS’s
allegations in this regard. 13 F. Supp. 2d at 1353 n.5. We agree, and do likewise.

       Second, CBS has produced a September 1963 issue of the SCLC’s newsletter
in which the text of the Speech was reprinted in its entirety, with no copyright notice.
The newsletter was widely circulated to the general public. Indeed, at oral argument,
the Estate conceded that this reprinting of the Speech and wide distribution of the
newsletter would constitute a general publication, if it were authorized by Dr. King.
However, the Estate has raised the issue that Dr. King did not authorize this reprinting
and distribution of the Speech. Finding genuine issues of fact in this regard, the
district court disregarded this evidence. We agree, and do likewise.

       Finally, we note that the opinion in Mister Maestro, 224 F. Supp. at 104,
suggests that there may have been evidence of subsequent rebroadcasts of the Speech
in movie houses and sales of phonograph records. We do not consider any such
evidence because CBS has not argued in this appeal that such evidence is relevant at
this stage. Moreover, the opinion in Mister Maestro suggests that there may be
genuine issues of material fact (e.g., authorization) with respect to such evidence.
                                          14
attacked a lioness who had killed the zebra’s foal. Id. at 689. Grzimek, a professor

and a host of an educational television program, wrote Burke requesting

permission to use the film in his lectures and in the educational television program.

Id. at 690. Burke responded affirmatively, sending Grzimek the film accompanied

by a short reply that contained neither express authorization nor express restriction

with respect to other possible uses of the film. Id. at 690, 693. Grzimek initially

used the film only for the stated purposes, but later transmitted a copy of the film

to a commercial company specializing in nature films, which in turn sold a

production that included the film to NBC. The issue was whether Burke’s

common law copyright was forfeited to the public domain by virtue of the

circumstances surrounding his seemingly unconditioned release of the film to

Grzimek. In other words, the issue was whether there had been a general

publication. The First Circuit held that only a limited publication had occurred,

and that Burke’s common law copyright had not been lost. Id. at 694. The court

defined a general publication as occurring when a work is made available to the

public at large without regard to who they are or what they propose to do with it,

id. at 691; noted that courts have hesitated to find a general publication which

divests a common law copyright, id.; and noted the settled law that a mere

performance or exhibition of a work is not a general publication. Id.. Recognizing


                                          15
that a general publication can be found if the public were free to copy the work on

exhibit, the First Circuit held that a prohibition on copying can be tacitly

understood. Id. (citing American Tobacco, 207 U.S. at 300). Applying the

foregoing principles, the court sustained Burke’s common law copyright as against

NBC. Id. at 690, 694. The Burke court held that Burke’s authorization of

Grzimek’s broadcast of the film on noncommercial television did not result in a

general publication. Id. at 693 (“Allowing the film to be used for the purposes

requested was not a blanket authorization to use it for any purpose, much less to

release it to a commercial producer.”). The court recognized that Burke did not

explicitly state that Grzimek could not distribute copies of the film to others, or use

it for other purposes, but the court said “such limitations are reasonably to be

implied.” Id.

      We believe that the authority granted to the press in the instant case –

extensive news coverage including live broadcasts – is analogous to the authority

granted in Burke. In Burke, authority was granted to the host of an educational

television program to broadcast on television; in the instant case, authority was

granted to the press for extensive news coverage, also including broadcasts on

television. In both cases, the authority was granted to a limited group for a limited

purpose. In both cases, the restrictions on copying and reproducing were implied.


                                          16
The soundness of our analogy to Burke is also supported by the foregoing case law

indicating generally that distribution to the news media for the purpose of news

coverage is only a limited publication.

      The district court held that “the circumstances in this case take the work in

question outside the parameters of the ‘performance is not a publication’ doctrine.”

13 F.Supp.2d at 1351. These circumstances included “the overwhelmingly public

nature of the speech and the fervent intentions of the March organizers to draw

press attention.” Id. Certainly, the Speech was one of a kind – a unique event in

history.5 However, the features that make the Speech unique – e.g., the huge

audience and the Speech’s significance in terms of newsworthiness and history –

are features that, according to the case law, are not significant in the general versus

limited publication analysis. With respect to the huge audience, the case law

indicates that the general publication issue depends, not on the number of people

involved, but rather on the fact that the work is made available to the public

without regard to who they are or what they propose to do with it. See Brown v.

Tabb, 714 F.2d 1088, 1091-92 (11th Cir. 1983). For this proposition, Brown cited

Burke, 598 F.2d at 691 (“[G]eneral publication depends on the author making the


      5
             The district court stated that “as one of the most public and most widely
disseminated speeches in history, [the Speech] could be the poster child for general
publications.” 13 F.Supp.2d at 1353.
                                          17
work available to those interested, and not on the number of people who actually

express an interest.”). To the same effect, see Mister Maestro, 224 F. Supp. at 106-

07 (relying upon the “one or many persons” language in American Tobacco, 207

U.S. at 299, and on Rickover). In the instant case, the district court acknowledged

that “[t]he size of the audience before which a work is performed cannot be the

basis for a court’s finding that a general publication has occurred.” 13 F. Supp. 2d

at 1352.

      With respect to the significance of the Speech in terms of newsworthiness

and history, the case law again suggests that this feature should not play a

substantial role in the analysis. As noted above, the D.C. Circuit in Rickover

indicated that the wide press distribution of the speeches at issue there would not

alone have constituted a general publication. Indeed, Mister Maestro so held with

respect to the very Speech at issue before us. Also supporting this proposition is

the case law above cited to the effect that size of the audience is not significant.

      The district court cited Letter Edged in Black Press, Inc. v. Public Building

Commission of Chicago, 320 F. Supp. 1303 (N.D. Ill. 1970), CBS’s best case, in

support of its reasoning, see 13 F. Supp. 2d at 1353-54, and that case warrants

some exploration. In Letter Edged in Black, the question was whether the city had

dedicated a Picasso sculpture (located in front of the Chicago Civic Center) to the


                                           18
public domain by general publication. The city had done the following: it carried

out a massive campaign to publicize the monumental sculpture; it placed a

maquette (portable model of the sculpture) on exhibition at a local museum; it gave

photographs to the public upon request; it arranged for pictures of the sculpture to

appear in several magazines of large national circulation; it sold a postcard

featuring the sculpture; and it distributed numerous publications and reports

containing photographs of the sculpture. Letter Edged in Black, 320 F. Supp. at

1306-07. After stating the controlling legal principles with regard to general and

limited publication, the Letter Edged in Black court stated its view that the

cumulation of these various acts by the city equated to general publication. Id. at

1309. The court then distinguished American Tobacco, 207 U.S. 284, 28 S. Ct. 72,

the primary authority that the city cited to support its theory of mere limited

publication. In American Tobacco, the Supreme Court held that the display of a

painting in a gallery did not constitute general publication putting the painting into

the public domain. According to the Letter Edged in Black court, a cornerstone of

American Tobacco was the fact that copying of the painting was strictly forbidden

and the gallery strictly enforced the anti-copying rules. Letter Edged in Black, 320

F. Supp. at 1310. The court held that the facts in Letter Edged in Black were

distinguishable:


                                          19
      In the case at bar there were no restrictions on copying and no guards
      preventing copying. Rather every citizen was free to copy the
      maquette for his own pleasure and camera permits were available to
      members of the public. At its first public display the press was freely
      allowed to photograph the maquette and publish these photographs in
      major newspapers and magazines. Further, officials at this first public
      showing of the maquette made uncopyrighted pictures of the maquette
      available on request. Were this activity strictly classified as limited
      publication, there would no longer be any meaningful distinction
      between limited and general publication.

Id. at 1311 (footnotes omitted).

      The district court likened the instant case to Letter Edged in Black on the

ground that there was a lack of restriction on copying and free allowance of

reproduction by the press. However, we do not believe the analogy fits -- at least

not at this summary judgment stage. Significantly, in Letter Edged in Black there

were manifestations of the city’s intent to distribute generally among the public at

large that have no parallels in the evidence we can consider in the instant summary

judgment posture. The city gave photographs of the sculpture to the public, not

merely the press, upon request. The city commercially sold a postcard featuring

the sculpture. Copying was apparently widespread at an exhibit of the sculpture,

and the city took no action to curtail copying and photographing by the public.

Letter Edged in Black, 320 F. Supp. at 1306-07, 1311. At trial, CBS may well

produce evidence that brings the instant case on all fours with Letter Edged in



                                         20
Black,6 but the present state of the record does not support the analogy; to the

contrary, the performance of the Speech in the instant case is more like the

exhibition of the painting in the gallery in American Tobacco.7

      Because there exist genuine issues of material fact as to whether a general

publication occurred, we must reverse the district court’s grant of summary

judgment for CBS. It would be inappropriate for us to address CBS’s other

arguments, e.g., fair use and the First Amendment, because the district court did

not address them, and because the relevant facts may not yet be fully developed.

Of course, we express no opinion on the eventual merits of this litigation. The


      6
          For example, if the SCLC’s reprinting of the text of the Speech in the
September 1963 newsletter was authorized, see supra note 4, that reprinting might be
analogous to the public distribution of photographs in Letter Edged in Black.
Similarly, if CBS were to adduce evidence that Dr. King or his agents offered copies
of the Speech indiscriminately to any member of the public who requested them, e.g.,
through the availability of the advance text in the press tent, that would make the facts
of the instant case closer to those of Letter Edged in Black.
      7
         Public Affairs Associates, Inc. v. Rickover, where the D.C. Circuit found a
general publication by virtue of Admiral Rickover’s distribution to the public of
copies of his speeches, is also factually distinguishable. “ ‘In distributing the
speeches, Admiral Rickover mailed some [copies] to individuals who had requested
copies or who[m] Admiral Rickover believed would be interested in the subject.
Some were sent by Admiral Rickover, approximately 50 in each case, to the sponsor
of the speech to be made available to the press and others at the place where the
speech was to be delivered.’ ” Rickover, 284 F.2d at 266 (emphasis added) (quoting
the parties’ agreed statement of facts). In short, as the court observed, “[a]nyone was
welcome to a copy.” Id. at 271. The present state of the record in the instant case
does not allow us to draw similar conclusions with respect to Dr. King’s Speech.
                                           21
judgment of the district court is reversed and remanded for further proceedings not

inconsistent with this opinion.

      REVERSED AND REMANDED.8




      8
         The Estate also argued that the Newsletter should be excluded because CBS
erroneously invoked the attorney work product doctrine to excuse its late disclosure
of the Newsletter, and because such a violation of CBS’s discovery obligations
warrants suppression of the evidence. We decline to address the work product issue
because our opinion on appeal expressly does not rely upon the Newsletter, see supra
note 4, and because it is not at all clear that the district court would have suppressed
the evidence even if there had been a discovery violation. I am authorized to say that
Judge Roney joins in this regard.
                                          22
COOK, Senior District Judge, concurring in part and dissenting in part:

      I concur in the result that was reached by my distinguished colleague, Chief

Judge Anderson. Nevertheless, I write separately to express my own thoughts

about this very complicated area of the law. To summarize, I agree with the

proposition that this case is controlled by the 1909 Copyright Act, under which Dr.

King did not lose copyright protection over his "I Have A Dream Speech" by

placing it into the public domain based on the factors considered below. However,

my reading of the law leads me to believe that a distinction between works that are

performed and those that are not is crucial to a proper resolution of this dispute. I

will attempt to explain my rationale, as well as the ramifications that flow from it.

      Additionally, I agree with Chief Judge Anderson that the remaining issues

that have been raised by the parties but not ruled upon by this Court in this appeal

are not appropriate for an appellate ruling.1




      1
        These issues include whether (1) a general publication occurred as a result of
the distribution of tangible copies of the speech prior to Dr. King's copyright
registration, (2) the fair use doctrine protects CBS, (3) CBS enjoys a First Amendment
privilege against liability, and (4) CBS had an implied license to use its footage of the
speech.
                                           23
                                            I.

      The district court held that a general publication had occurred on the basis of

the combined presence of three factors; namely, (1) the performance of the speech

by Dr. King during the March on Washington, (2) its contemporaneous wide

dissemination by the press, through the broadcasting and print media, which

resulted from the concerted efforts of the March organizers to gain media attention,

and (3) the lack of restrictions, explicit, implicit, or in practice, on the copying or

reproduction of the speech by the press or public. See Estate of Martin Luther

King, Jr., Inc. v. CBS, Inc., 13 F. Supp. 2d 1347, 1353 (N.D. Ga. 1998)

[hereinafter King II]. While agreeing with Chief Judge Anderson that the speech

was not placed into the public domain on the basis of these factors, I do not reach

this conclusion because of the limited publication rule. Rather, I rely upon the

more fundamental principle that, in the context of performed works, none of these

factors may be properly considered as having contributed to a general or limited

publication in the absence of an authorized dissemination of a tangible copy of the

work without copyright notice.



                                           A.




                                           24
      In my opinion, the trial court erred by holding that Dr. King's performance

of the speech was a factor which contributed to a general publication. The long-

standing, well-understood, and accepted rule in copyright law is that performance

does not constitute publication. See Ferris v. Frohman, 223 U.S. 424, 434-36

(1912); see also 1 Melville B. Nimmer & David Nimmer, Nimmer on Copyright

§ 4.08[A] (1998); 1 William F. Patry, Copyright Law and Practice at 417-18

(1994); 18 Am. Jur. 2d Copyright and Literary Property § 13 (1985). This was the

rule under state common law.

      The public representation of a dramatic composition, not printed and
      published, does not deprive the owner of his common-law right, save
      by operation of statute. At common law, the public performance of the
      play is not an abandonment of it to the public use.

Ferris, 223 U.S. at 435. This principle was also applied to the 1909 Act by the

courts, and was eventually codified in the 1976 Act. Nimmer on Copyright

§ 4.08[A] & n.1; 17 U.S.C. § 101; see American Vitagraph, Inc. v. Levy, 659 F.2d

1023, 1028 (9th Cir. 1981).

      Inasmuch as the 1976 Act simply adopts the performance rule that existed

under state common law and the 1909 Act, any reference to its provisions

conclusively establishes that Dr. King's oration of his "I Have A Dream" speech

should not be construed as contributing to a divestive publication.



                                         25
      "Publication" is the distribution of copies or phonorecords of a work
      to the public by sale or other transfer of ownership, or by rental, lease,
      or lending. The offering to distribute copies or phonorecords to a
      group of persons for purposes of further distribution, public
      performance, or public display, constitutes publication. A public
      performance . . . of a work does not of itself constitute publication.

17 U.S.C. § 101 (emphasis added). Further,

      [t]o perform . . . a work "publicly" means–
      (1) to perform . . . it at a place open to the public or at any place
             where a substantial number of persons outside of a normal
             circle of a family and its social acquaintances is gathered; or
      (2) to transmit or otherwise communicate a performance . . . of the
             work to a place specified by clause (1) or to the public, by
             means of any device or process, whether the members of the
             public capable of receiving the performance or display receive
             it in the same place or in separate places and at the same time or
             at different times.

Id. Dr. King's performance of the speech in the presence of over 200,000

individuals who had assembled for a demonstration at the Lincoln Memorial falls

squarely within subclause (1) above, while the transmission of his speech by radio

and television meets the criteria in subclause (2).

      Moreover, consistent with the rationale behind the rule that performance is

not a publication, I would hold that, for those controversies that are governed by

the 1909 Act, neither a general nor a limited publication can ever occur merely

from performance in the absence of an authorized distribution of a tangible copy of

the work without a copyright notice or reservation of rights. Under the 1909 Act, a


                                          26
statutory copyright over a performed work could be obtained by two methods, each

of which required the existence of a tangible copy. See Hirshon v. United Artists

Corp., 243 F.2d 640, 644 (D.C. Cir. 1957). Section 9 of the 1909 Act2 provided

that a copyright claim could be secured by affixing a notice to the tangible copies

that were published or offered for sale.3 On the other hand, if a performed work,

such as a speech or musical or dramatic composition, had not been "reproduced in

copies for sale,"4 § 11 of the 1909 Act permitted an author to gain statutory

copyright protection only by depositing a tangible copy with the Copyright Office.5

Due to their peculiar nature, there were too many cases in which the requirement

under the 1909 Act (to wit, that a tangible copy must exist before statutory

copyright protection could be obtained) was unrealistically onerous for performed

works because of the common necessity to make last minute revisions to plays, or,




      2
       Section 9 was renumbered to § 10 by the 1947 amendments.
      3
        If this condition was satisfied, § 12 of the 1909 Act, which later became § 13
by virtue of an amendment, allowed for the copyright to be registered by having two
complete copies "promptly deposited" with the Copyright Office.
      4
      At least one court appears to have construed this phrase to refer to unpublished
works. Hirshon, 243 F.2d at 644.
      5
       That section was codified at 17 U.S.C. § 12 after the 1947 amendments.
                                         27
as this case exemplifies, speeches.6 See 1 Nimmer on Copyright § 4.08[B]. The

1909 Act appears to have recognized this problem, as § 2 (emphasis added)

specified that "[n]othing in this title shall be construed to annul or limit the right of

the author or proprietor of an unpublished work, at common law or equity, to

prevent the copying, publication, or use of such unpublished work without his

consent, and to obtain damages therefor." Thus, § 2 recognized an absolute need

for the strict adherence to a rule that, in the absence of a published tangible copy, a

performance alone would never constitute a publication. Otherwise, an author

could lose all copyright protection because of his inability to comply with the

tangible copy requirement prior to the performance that was necessary to transform

his common law copyright into a statutory copyright under § 11 of the 1909 Act.

      Therefore, it is my view that the trial court erred by failing to recognize the

special nature of performed works such as speeches which was recognized by the

principle under the common law and the 1909 Act that performance does not

constitute publication in the absence of an authorized distribution of tangible




      6
       Dr. King made revisions to his "I Have A Dream" speech as late as 4:00 a.m.
on the day of the March. King v. Mister Maestro, Inc., 224 F. Supp. 101, 103
(S.D.N.Y. 1963).
                                           28
copies without a copyright notice or a reservation of rights.7 "[W]hatever the

sufficiency of the rationale, whatever the bearing of pragmatic considerations, the

law was clear prior to 1978, and remains clear that performance is not publication."

1 Nimmer on Copyright § 4.08[B]. Consequently, I would reverse because the trial

court relied upon Dr. King's performance of the speech to conclude that a general

publication had occurred.



                                          B.

      The trial court ruled that the widespread dissemination of the speech, which

was due in large measure to the efforts of the March organizers, supported the

conclusion that it had been placed into the public domain. In my opinion, this

reasoning is incorrect because the size of the audience before whom a work is

performed is irrelevant to the issue of publication.

      A conclusively established corollary to the rule, which prescribes that

performance does not constitute a general publication, is the principle that the size

of an audience before whom an unpublished work is performed is irrelevant to the

issue of publication. Again, a return to the 1976 Act, which as to performance



      7
       Presumably, the tangible copies would have to be substantially or essentially
identical to the performed work.
                                          29
merely codified the prior copyright law that had existed under state common law

and the 1909 Act, is informative. "[P]erformances . . . for example - [are] not a

publication no matter how many people are exposed to the work." H.R. Rep. No.

94-1476, at 138 (1976), reprinted in 1976 U.S.C.C.A.N. 5659, 5754. "Oral

delivery of a speech does not constitute a publication thereof regardless of a vast

national audience via television and radio." Nimmer on Copyright § 4.08[A].

      In holding that dissemination by performance could be so widespread as to

constitute a general publication, the trial court relied upon International Tape Mfrs.

Ass'n v. Gerstein, 344 F. Supp. 38, 56-57 (S.D. Fla. 1972), vacated 494 F.2d 25

(5th Cir. 1974). King II, 13 F. Supp. 2d at 1351-52. I have doubts about whether

Gerstein provides a sufficiently compelling authority upon which to base a ruling

because it is questionable whether a vacated decision is a proper authority for

precedential support. See Los Angeles County v. Davis, 440 U.S. 625, 634 n.6

(1979) (Supreme Court decision vacating judgment of Court of Appeals deprives

opinion of lower appellate court of precedential effect). This is especially so

inasmuch as the case was vacated on ripeness grounds. In Gerstein, the Court of

Appeals was critical of the "abbreviated nature of the proceedings below" where

"[t]he trial court had held no hearing, had received no evidence or affidavits, and

had given defendants no opportunity to file an answer. There was no discovery.


                                          30
No one had moved for a summary judgment or judgment on the pleadings. The

court simply responded to defendants' motion to dismiss by rendering judgment for

plaintiff." Gerstein, 494 F.2d at 27 (footnote omitted).

      More fundamentally, the reasoning of the Gerstein trial court must be

rejected because, in my judgment, it is incorrect. There, the trial court relied upon

three district court decisions (namely, C.A. Mfg. Co. v. Whiteman, 114 F.2d 866

(2d Cir. 1940), Shapiro, Bernstein & Co. v. Miracle Record Co., 91 F. Supp. 473

(N.D. Ill. 1950), and Egner v. E.C. Schirmer Music Co., 48 F. Supp. 187 (D. Mass.

1942)) to support its conclusion that a sufficiently disseminated performance could

result in a general publication. Gerstein, 344 F. Supp. at 56 n.76. In each of these

cases, the work, which was the subject of a copyright challenge, was of a type that

was performed, namely music. To that extent, these cases are similar to Dr. King's

"I Have A Dream" speech. However, none of these cases support the proposition

that performance alone, if sufficiently widely disseminated, can constitute a

general publication because each of the challenged works had been reduced to

tangible copies which had been sold. Whiteman, 114 F.2d at 88; Miracle Record,

91 F. Supp. at 475; Egner, 48 F. Supp. at 189.

      The trial court also relied upon Burke v. NBC, Inc., 598 F.2d 688, 691 (1st

Cir. 1979), in support of its assertion that publication alone, given sufficient


                                          31
dissemination, could result in a general publication.8 King II, 13 F. Supp. 2d at

1352. The trial court appears to have relied upon the language in Burke, which

held that "[a] general publication is such dissemination of the work itself among

the public as justifies the belief that it has been dedicated to the public and

rendered common property." Burke, 598 F.2d at 691.

      Although the reasoning of the trial court may have been justified on the basis

of works that are manifested through a physical object, such as books or pieces of

art, it is inapplicable to performed works because of the axiom that performance is

not a publication, regardless of the size of the audience. This axiom negates any

inference that the amount of the dissemination is sufficient to justify a belief that a

performed work was dedicated to the public and thus entered into the public

domain inasmuch as an inherent tension exists between the two doctrines. If the

size of an audience has no effect on the rule that performance is not a publication,

then no degree of dissemination due to performance could result in a dedication to

the public. Importantly, the distinction that I seek to draw is consistent with the




      8
       The trial court also cited Silverman v. CBS, Inc., 632 F. Supp. 1344, 1353
(S.D.N.Y. 1986), aff'd in part, vacated in part on other grounds by 870 F.2d 40 (2d
Cir. 1989). However, the cited portion of the opinion does not support this
proposition.
                                           32
Ferris holding that performance does not amount to an abandonment of title or to a

dedication of the work to the public at large. Ferris, 223 U.S. at 435-36.

      The logical result of the rule that performance cannot constitute a

publication regardless of audience size is that an affirmative effort to obtain press

coverage does not constitute an exception because media coverage does nothing

more than increase the size of the audience, which is irrelevant to the issue of

publication. Thus, I am of the opinion that the trial court erroneously found that a

general publication existed in part because of the widespread dissemination of the

speech that had been implemented by the concerted efforts of the March organizers

to maximize press coverage. The trial court appears to have found the following

factors to be determinative on this issue: (1) "the March organizers were aware of

and encouraged the press' coverage of the March," (2) "the studied effort by March

organizers to secure as wide dissemination of the March's speeches as possible,"

(3) "[d]issemination of the speakers' words to the greatest public audience possible

was one goal of the March organizers," (4) "[t]he press was invited to attend and to

film the day's events," (5) "[t]he March was broadcast live on multiple television

networks and radio stations, and portions, including Dr. King's speech, were

subsequently re-broadcast," (6) "[a]t no point was the press given express

limitations regarding who could film the event or the extent to which their footage


                                          33
could be used," (7) "there is no indication that any such limitations were made or

implied," and (8) "there is no record of objections by Dr. King or by other March

participants or organizers as to the press' coverage of the event."9 King II, 13 F.

Supp. 2d at 1352. All of these factors, with the exception of the first, were

"crucial" to the finding by the trial court that a general publication had occurred.

Id. I believe that this reasoning is incorrect as a matter of law. Since the size of

the audience before whom a performance occurs is irrelevant, each of these

considerations constitute an invalid basis upon which to find a general publication

because they amount to nothing more than an effort to assure the dissemination of

the performance to the largest audience possible. Thus, the district court

essentially created an exception to the audience-size-is-irrelevant rule based on the

public interest in Dr. King's speech. There is no authority for such an exception.

In the fair use decision of Harper & Row, Publishers, Inc. v. Nation Enterprises,

471 U.S. 539, 555-60, 569 (1985), the Supreme Court premised its holding on the

principle that the copyright laws protect all authors equally, regardless of the

public import of, or interest in, their work. "Congress has not designed, and we see


      9
       Among these listed factors that were included by the trial court is the following
statement: "Dr. King provided the press with an advance text of his speech to enable
them to film and broadcast the events more easily." King II, 13 F. Supp. 2d at 1352.
However, the trial court later indicated that it did not rely upon the partial advance
press draft to reach its conclusion. Id. at 1353 n.5.
                                          34
no warrant for judicially imposing, a 'compulsory license' permitting unfettered

access to the unpublished copyrighted expression of public figures." Harper &

Row, 471 U.S. at 569.



                                           C.

        The trial court also determined that a failure to control copying or

reproductions of the speech supported a finding of a general publication. King II,

13 F. Supp. 2d at 1352. This principle appears to originate from American

Tobacco Co. v. Werckmeister, 207 U.S. 284, 300 (1907), which stated in dicta that

"[w]e do not mean to say that the public exhibition of a painting or statue, where

all might see and freely copy it, might not amount to publication within the statute,

regardless of the artist's purpose or notice of reservation of rights which he takes

no measure to protect." In addition, the decision by the trial court evidenced its

reliance upon the principle from American Tobacco, 207 U.S. at 299, in which the

Supreme Court indicated that the test for a general publication is whether an

exhibition of the work to the public evinces a dedication without a reservation of

rights rather than merely the right to view and inspect. King II, 13 F. Supp. 2d at

1352.




                                           35
      I believe that the court below erred when it failed to recognize that these

maxims have no application in the context of performed works, as made clear by

Ferris, which was decided over four years after American Tobacco. In Ferris, the

Supreme Court, immediately after enunciating the rule that performance alone

cannot constitute publication, quoted favorably from a treatise by Justice Story.

      Story states the rule as follows: "So, where a dramatic performance
      has been allowed by the author to be acted at a theater, no person has
      a right to pirate such performance, and to publish copies of it
      surreptitiously; or to act it at another theater without the consent of the
      author or proprietor; for his permission to act it at a public theater
      does not amount to an abandonment of his title to it, or to a
      dedication of it to the public at large." It has been said that the owner
      of a play cannot complain if the piece is reproduced from memory.
      But the distinction is without sound basis and has been repudiated.

Ferris, 223 U.S. 435-36 (emphasis added and citations omitted). The opportunity

to copy or reproduce a performed work, or the fact of performance in and of itself,

has no relevance to the issue of whether it has been placed into the public domain

because the performance "does not amount to an abandonment of [the author's] title

to it, or to a dedication of it to the public at large." See also Nutt v. National Inst.

Inc. for the Improvement of Memory, 31 F.2d 236, 238 (2d Cir. 1929) ("Even

where the hearers are allowed to make copies of what was said for their personal

use, they cannot later publish for profit that which they had not obtained the right

to sell."). Moreover, given that Dr. King's speech enjoyed the automatic protection


                                           36
of common law copyright, it is significant that CBS did not point to any authority

in which forfeiture was found on the basis of the copying activities or the

reproduction of copyrighted work by a third party.

      The trial court acknowledged the import of Ferris, but distinguished it in the

following manner:

      [h]owever, the case sub judice [sic] quite a different factual scenario
      from that confronted in Ferris v. Frohman, in which it was held that
      the performance of a play did not destroy common law copyright. A
      closer situation would be presented if the owner of the common law
      right to the play in Fromer v. Ferris [sic] had not only allowed the
      performance of his play but also had invited the press to attend, film,
      broadcast it live on numerous television and radio stations, and replay
      parts on news programs, and then the owner had sought and
      selectively asserted statutory copyright protection. The court does not
      believe that such inconsistent actions, as occurred in the captioned
      case, can be seen as anything other than a general publication
      extinguishing common law copyright protection.

King II, 13 F. Supp. 2d at 1351. In support of this reasoning, the trial court opined

that "[t]he concept that dissemination by performance could reach such heights as

to be a publication is not a new one," relying upon Gerstein. King II, 13 F. Supp.

2d at 1351. However, as indicated above, Gerstein does not validly support that

proposition.10




      10
        See supra Part I(B).
                                         37
      The trial court also cited Letter Edged in Black Press, Inc. v. Public Bldg.

Comm'n of Chicago, 320 F. Supp. 1303 (N.D. Ill. 1970), where a general

publication of a sculpture had been found to exist based upon the lack of restriction

on the copying and successful efforts to court press coverage, with no restrictions

on press reproductions. King II, 13 F. Supp. 2d at 1354. However, I believe that

Letter Edged in Black Press is not applicable to this controversy for several

reasons.

      First, that court had placed importance on the supplying of uncopyrighted

tangible copies, in the form of photographs of the work, which were made

available upon request. Letter Edged in Black Press, 320 F. Supp. at 1311. By

contrast, no similar situation is presented in the decision below because the trial

court expressly disavowed any reliance on the only two tangible copies in

evidence. King II, 13 F. Supp. 2d at 1353 n.5.

      Second, and more fundamentally, Letter Edged in Black Press is

distinguishable, in that the copyrightable work at issue was physical and thus the

application of the American Tobacco principles was justified. In contrast, the

situation presented here involves a copyrightable work that is manifested by

performance. The American Tobacco principles of unfettered copying and

reproduction, or an exhibition which demonstrates a dedication without reservation


                                          38
of rights, are inapposite to performed works in the absence of an authorized

distribution of tangible copies. Otherwise, it would be very difficult, if even

possible, to explain the results in Silverman v. CBS, Inc., 632 F. Supp. 1344, 1347,

1350 (S.D.N.Y. 1986), aff'd in part, vacated in part on other grounds by 870 F.2d

40 (2d Cir. 1989)11 and CBS, Inc. v. Documentaries Unlimited, Inc., 248 N.Y.S. 2d

809, 811 (Sup. Ct. 1964),12 where Appellee was held by the trial court to have a

valid copyright over radio broadcasts whose performances were ostensibly

disseminated to thousands, or perhaps even millions, of people.



                                         D.

      For the reasons that have been explained above, I would hold that no

publication, general or limited, occurred because Dr. King's delivery of his "I Have

A Dream" speech was a mere performance of that work, and performance simply

cannot constitute a publication regardless of (1) the size of the audience involved,

or (2) efforts to obtain widespread contemporary news coverage under

      11
        The court determined that CBS had a copyright over radio broadcasts of "The
Amos 'n' Andy Show" from 1928 to 1948 because the " 'rendering of the performance
before the microphone cannot be held to be an abandonment of ownership to it by the
proprietor or a dedication of it to the public at large,' " quoting Uproar Co. v. NBC,
8 F. Supp. 358, 362 (D. Mass. 1934), modified 81 F.2d 373 (1st Cir. 1935).
      12
       The court determined that CBS had a copyright over a radio broadcaster's
news announcement concerning President Kennedy's assassination.
                                          39
circumstances that may have allowed the copying of the work.13 It is my belief that

this analysis (1) differs significantly from one which is premised on a limited

publication theory, and (2) also avoids the legal fiction of declaring that Dr. King's

"I Have A Dream" speech, as a limited publication, was communicated to a select

group for a narrow purpose, a holding that has been generally criticized by

commentators.14




      13
         For the same reasons as Chief Judge Anderson specifies in footnote four to his
opinion, I also emphasize that this result has been reached without any reliance on the
partial advance press draft or the SCLC newsletter.
      14
        E.g., Nimmer on Copyright § 4.13[A] n.11; Marshall A Leaffer,
Understanding Copyright Law § 4.5[C] at 112-13 (2d ed. 1995); 1 William F. Patry,
Copyright Law and Practice at 418 n.80 (1994); E. Fulton Brylawski, Publication: Its
Role in Copyright Matters, Both Past and Present, 31 J. Copyright Soc. U.S.A. 507,
522 (1984).
                                          40
RONEY, Senior Circuit Judge, dissenting:

      I respectfully dissent on the ground that the district court correctly held there

was a general publication. I would affirm on the basis of the district court opinion.

Estate of Martin Luther King, Jr., Inc. v. CBS, Inc.,13 F. Supp.2d 1347 (N.D. Ga.

1998).




                                         41